United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1988
                                   ___________

Edmund T. Biggs,                      *
                                      *
                  Appellant,          *
                                      * Appeal from the United States
      v.                              * District Court for the Southern
                                      * District of Iowa.
Deere & Company; John Deere           *
Company, sued as John Deere           *     [UNPUBLISHED]
Davenport Works; International Union, *
United Automobile, Aerospace &        *
Agricultural Implement Workers of     *
America, Local 281,                   *
                                      *
                  Appellees.          *
                                ___________

                             Submitted: April 20, 2006
                                Filed: May 2, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

     Edmund T. Biggs appeals the district court’s* adverse grant of summary
judgment in Biggs's Employment Retirement Income Security Act (ERISA) lawsuit.
Having conducted de novo review, see Torres v. UNUM Life Ins. Co. of Am., 405

      *
        The Honorable Charles R. Wolle, United States District Judge for the southern
District of Iowa.
F.3d 670, 677 (8th Cir. 2005), we agree Biggs’s ERISA claims must fail: the issues
he raises are foreclosed by a settlement agreement he signed in 1991. Cf. Leavitt v.
Nw. Bell Tel. Co., 921 F.2d 160, 162 (8th Cir. 1990) (private settlements of ERISA
claims do not compromise policies underlying ERISA). Biggs offered no evidence
in support of his claims of fraud, breach of fiduciary duty, or improper conduct
involving either the settlement agreement or the calculation of his benefits. His
remaining assertions are either raised for the first time on appeal or are without merit.

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the pending
motion.
                    ______________________________




                                          -2-